Citation Nr: 1435886	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-37 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to August 9, 2000 for an award of service connection for metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, of the bilateral feet (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a timely notice of disagreement challenging the effective date of the award and the RO issued a statement of the case dated in August 2010.  The Veteran filed his substantive appeal in September 2010.

In the Veteran's substantive appeal, and afterward in August 2011, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In September, 2011 the Veteran withdrew this request.  38 C.F.R. § 20.704.  

Subsequent to the statement of the case, the Veteran submitted medical records related to his foot disabilities.  These records are duplicates of evidence in the claims file at the time of the statement of the case.  As such, a remand for initial RO consideration of this evidence is not required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an effective date earlier than August 9, 2000 for the grant of service connection for his bilateral foot disabilities. 

In a January 2014 Appellant Brief, the Veteran's representative claims clear and unmistakable error (CUE) in a March 27, 1989 rating decision that found that foot problems in service were acute and transitory and denied service connection for the conditions.  In this regard, the Board notes that the rating decision in question is actually dated March 17, 1989, but that the Veteran's representative has nonetheless accurately identified the rating decision in question.  This CUE claim regarding the March 1989 rating decision has not been addressed. 

As there is a pending CUE claim regarding the March 1989 rating decision which needs to be addressed by the RO, the Board finds that it would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of this CUE claim. In this regard, the Board notes that the United States Court of Appeal for Veterans Claims (Court) has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In addition, the Veteran's claims file contains a January 2010 notice regarding an award of benefits from the Social Security Administration.  This notice does not indicate whether these benefits are disability benefits or retirement benefits.  This should be clarified on remand and, if the benefits are in question are disability benefits, the records should be requested.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Veteran regarding whether he is in receipt of disability benefits from the Social Security Administration.  If so, request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

2.  Adjudicate the Veteran's claim of CUE in the rating decision of March 17, 1989 in accordance with the allegations made by the Veteran in the January 2014 Appellate Brief. 

3. If the CUE claim is denied, the RO must provide the Veteran with notice of his appellate rights.  Upon receipt of any timely notice of disagreement, the RO should furnish the Veteran and his representative a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issue, the RO should certify the issue for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issue, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 

If the CUE claim is granted, the RO should then readjudicate the earlier effective date claim.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted. The requisite period of time for a response should be afforded.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


